Citation Nr: 1144791	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-11 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  He had service in the Republic of Vietnam, where he performed duties as a combat engineer.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the RO.  

In April 2011, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  During that hearing, the Veteran raised contentions to the effect that service connection was warranted for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim, and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2011).  However, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's right knee is presumed to have been in sound condition at the time he entered service.  

2.  A chronic, identifiable right knee disorder, diagnosed primarily as degenerative arthritis, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in anyway related thereto.  


CONCLUSION OF LAW

A right knee disorder is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a right knee disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In February 2007, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the following relevant evidence:  the Veteran's service treatment and personnel records; records reflecting the Veteran's treatment at the Hedges Clinic from January to March 2007; a report reflecting the Veteran's March 2007 treatment at Bone and Joint Surgeons, Ltd.; a report reflecting the Veteran's October 2007 treatment at St. James Hospital and Health Centers; and the transcript of the Veteran's April 2011 hearing before the undersigned Veteran's Law Judge.  

In January 1971, August 2005, and June 2007, VA examined the Veteran, in part to determine the nature and etiology of any right knee disorder found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran; documented his current medical conditions; and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

During his April 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that following service, he was initially treated in 1978 for a right knee disorder at the Hedges Clinic.  He stated that those records could still be available.  Therefore, the Veterans Law Judge left the record open for 30 days so that the Veteran could obtain those records and submit them to VA.  To date, however, VA has not received those records.  There is no reason to believe that further efforts to obtain such evidence would be any more productive.  Further development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


Analysis

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Every veteran is taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA bears the burden of proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

The history conforming to accepted medical principles is given due consideration, in conjunction with basic clinical data, and is accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  § 3.304(b)(2).  

Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force or effect if other data do not establish the fact.  § 3.304(b)(3).  Moreover, a recorded history provided by a lay witness does not constitute competent medical evidence of a chronic preservice condition, even though the appellant's account of his preservice illnesses was recorded by medical examiners.  Cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

During his April 2011 hearing before the undersigned Veteran's Law Judge, the Veteran testified that he had injured his right knee prior to service and that it continued to be symptomatic at the time he entered service.  He stated that he continued to have right knee problems during Basic Combat training and during Advanced Individual Training.  He also stated that he had sought medical treatment in service and that he frequently had to wrap his knee.  He noted that he was prescribed pain medication.  The Veteran reported an incident in which he jumped off the back of a truck and reinjured his knee.  He testified that thereafter, he favored the knee.  He also testified that in Vietnam, he had performed duties as a tunnel rat, a job which involved a great deal of stress on his knees.  He contended that the combination of the foregoing events and rigorous duties in service resulted in aggravation of his preservice right knee disorder.  In this regard, he noted that he developed arthritis in the knee and that he eventually had to have a total right knee replacement.  Therefore, he maintained that service connection for a right knee disorder was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he injured his knee prior to service and that he has experienced increased right knee problems since that time.  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

A review of the evidence discloses that during his April 1968 service entrance examination, the Veteran responded in the affirmative, when asked if he then had, or had ever had a trick or locked knee.  Indeed, it was noted that he had injured the knee in 1965.  On examination, however, his lower extremities were found to be normal; and an examination of his right knee, specifically, was negative for any objective abnormalities.  Therefore, the Veteran's right knee was considered to be in sound condition, and he was found to be qualified for service.  

In July 1968, the Veteran was treated for a bad right knee, and he complained that it had gone out of place.  However, an X-ray was negative.  He was prescribed an Ace wrap, ice, and pain medication and placed on limited duty for three days.  

In November 1968, the Veteran was examined, pursuant to a Congressional Medical Inquiry to determine if he had, in fact, reinjured his right knee.  The Veteran reported that in June 1965, he had been involved in a motorcycle accident and had sustained multiple injuries, including a torn cartilage in his right knee.  He stated that he had most recently experienced problems when he jumped from the back of a truck and had exacerbated his symptoms.  His complaints notwithstanding, an examination and X-rays of the Veteran's right knee were normal, and the examiner's impression was that the Veteran's history suggested an old problem with the semilunar cartilage of the right knee.  The examiner found no reason to limit the Veteran's duties, however, and the Veteran was instructed to see his battalion surgeon for an evaluation of any future problems.  

Despite the examiner's instructions, the Veteran served the remaining year of service without any complaints or clinical findings of a right knee disorder of any kind.  During his December 1969, service separation examination, he again responded in the affirmative, when asked if he then had, or had ever had a trick or locked knee.  As on his service entrance examination, however, his lower extremities were found to be normal.  

Approximately one year after his separation from service, the Veteran filed a claim of entitlement to service connection for multiple disorders.  Despite his current complaints that he was experiencing knee problems at the time, it is significant to note that he did not claim entitlement to service connection for a right knee disorder.  Indeed, he did not do so until 2007, almost 40 years after service.  It is reasonable to expect that if he had been suffering from a right knee disorder since service, he would have included that disorder in his 1970 claim.  That he did not do so militates against his current appeal.

Following service, the Veteran did not complain of right knee problems until January 2007, when he was treated at the Hedges Clinic for a long history of knee pain which had increased during the previous 6 to 8 months.  Subsequent X-rays confirmed the presence of degenerative joint disease (arthritis) in each knee, greater on the right than the left.  Although the Veteran reported that his knees had been painful for years, he did not report any knee problems in or a relationship to service.  

During 2007, the Veteran continued to receive treatment for degenerative joint disease in each knee and ultimately reported that he had undergone a total right knee replacement.  

The Veteran's contentions, notwithstanding, the foregoing evidence does not show any objective findings of continuing right knee pathology between the time of the Veteran's separation from service and his treatment many years later.  It is also negative for any competent, objective evidence of a relationship between the Veteran's current right knee disorder and service.  Nevertheless, in June 2007, VA examined the Veteran to determine the nature and etiology of his right knee disorder. 

The VA examiner noted the Veteran's preservice history of a right knee injury, as well as the more recent X-rays confirming the diagnosis of degenerative arthritis in each knee.  While the examiner found it reasonable to conclude that the Veteran had injured his right knee prior to service, he found that the arthritis many years later was, likely as not, due to heredity or aging.  In this regard, he noted the lack of repeated treatment in service and the lack of continuing symptomatology after service.  He acknowledged that the right knee was worse than the left.  However, he did not find that unusual, noting that often, a patient with bilateral degenerative arthritis of the knees would demonstrate asymmetric findings.  In any event, he made no findings of a relationship to service and concluded that the Veteran's right knee disorder was not worsened by service beyond its natural progression.

In sum, the preponderance of the foregoing evidence shows that the Veteran's right knee disorder is unrelated to any event in service.  There is no evidence of a nexus from any of his examiners or health care providers, nor is there any objective evidence of a nexus through continuing symptomatology.  Absent a nexus to service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a right knee disorder is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 



ORDER

Entitlement to service connection for a right knee disorder is not warranted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


